Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s submission filed on 11/20/2020 is duly acknowledged.
Claim 1 (original) and claims 2-15 (new) as currently presented are pending in this application, and are subject to election/restriction as follows: 
NOTE:  It is noted that instant claim 15 appears to be incomplete in the last line. It appears to be missing “or any combination thereof”. Applicants are suggested to amend claim 15 appropriately in response to this office action.
Election/Restriction
Species Election
This application contains claims directed to the following patentably distinct species (see instant claims 5, 7 and 14, in particular) as follows:
A. 	a large-scale method to culture and differentiate stem cells, “wherein the conditions allow for differentiation to cardiomyocytes”,
B. 	a large-scale culture method, wherein the cells are “neuron progenitor cells”.
The species are independent or distinct because the method comprises steps having patentably distinct end points and/or results. As evidenced by instant claims 6 and 15, the conditions/steps required for culture and differentiation of stem cells into cardiomyocytes and culture of neuron progenitor cells would require different conditions/nutrients, culture/differentiation steps/growth conditions, and/or other physiological factors/inducers, etc., in addition to being different end products having distinct structural and functional characteristics. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, at least claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species are independent and/or distinct because species recited in the above claims would require distinct method steps, conditions, and have distinct structures, functions, and mode of action.  Search for one species (or associated culture/differentiation conditions) would not provide a reasonable prior art for the other, and would constitute a serious search burden on the examiner.  For instance, the search for a process of culture and/or differentiation of stem cells into cardiomyocytes may not provide optimal and/or pertinent prior art relevant to the culture and/or differentiation of “neuron progenitor cells” and/or neuronal cells, in general. The search concept(s) and/or strategies for one species may not be pertinent to the other, as they are not known and obvious variants of each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/            Primary Examiner, Art Unit 1657